Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/07/2022 has been entered.
 
This Allowance is in response to the Examiner’s Amendment authorized on 6/10/2022, amending claims 1, 8, and 15.  Claims 1-20 are pending.  Claims 1 (a machine), 8 (a method), and 15 (a non-transitory CRM) are independent. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian (Reg. No. 42,595) on 6/10/2022.

Please amend the claims as follows:
1.	(Currently Amended)	A hardware-implemented blockchain-as-a-service (BaaS) provider, comprising:
a hardware-implemented virtual node comprising a first queue configured to store only confirmed entries and a second queue configured to store only pending entries, the hardware-implemented virtual node configured to:
receive an entry to be added to a new blockchain block from a blockchain application in a node external to the hardware-implemented BaaS provider, and
identify that a fast path service is to be performed on the entry; and
a hardware-implemented fast path service provider configured to:
receive the entry and a notification to perform the fast path service from the hardware-implemented virtual node, 
send the entry to the second queue for adding the entry to a blockchain after performing a pre-consensus operation when the entry does not satisfy 
send the entry to the first queue for adding the entry to a blockchain without performing the pre-consensus operation when the entrysatisfies the first policy.

2.	(Previously Presented)	The hardware-implemented BaaS provider of claim 1, wherein the hardware-implemented virtual node comprises blockchain software corresponding to the blockchain application. 
	
3.	(Previously Presented)	The hardware-implemented BaaS provider of claim 1, wherein the first policy is stored in the hardware-implemented virtual node or in the hardware-implemented fast path service provider.

4.	(Previously Presented)	The hardware-implemented BaaS provider 
identify that that entry satisfies the first policy;
submit the entry to a consensus protocol based on the identification; and
determine whether the entry satisfies a second policy when the entry fails to obtain consensus.

5.	(Previously Presented)	The hardware-implemented BaaS provider of claim 4, wherein the hardware-implemented fast path service provider is further configured to:
place the entry into the hardware-implemented first queue when the second policy is satisfied; and
place the entry into the hardware-implemented second queue when the second policy is not satisfied.

6.	(Previously Presented)	The hardware-implemented BaaS provider of claim 1, wherein the hardware-implemented fast path service provider comprises at least one of:
a hardware-implemented BaaS manager and the hardware-implemented virtual node.

7.	(Previously Presented)	The hardware-implemented BaaS provider of claim 1, wherein the first policy requires that a transaction associated with the entry is only between virtual nodes of a same BaaS provider. 

8.	(Currently Amended)	A method, comprising:
receiving, by a virtual node of a blockchain-as-a-service (BaaS) provider, an entry to be added to a new blockchain block from a blockchain application in a node external to the hardware-implemented BaaS provider, the virtual node comprising a first queue configured to store only confirmed entries and a second queue configured to store only pending entries;
identifying by the virtual node that a fast path service is to be performed on the entry;
receiving, by a fast path service provider of the BaaS provider, the entry and a notification to perform the fast path service from the virtual node;
sending, by the fast path service provider, the entry to the second queue for adding the entry to a blockchain after performing a pre-consensus operation when the entry does not satisfy 
sending, by the fast path service provider, the entry to the first queue for adding the entry to a blockchain without performing the pre-consensus operation when the entry satisfies the first policy.

9.	(Previously Presented)	The method of claim 8, wherein the virtual node comprises blockchain software corresponding to the blockchain application. 
	
10.	(Previously Presented)	The method of claim 8, wherein the first policy is stored in the virtual node or in the fast path service provider.

11.	(Previously Presented)	The method of claim 8, further comprising:
identifying, by the fast path service provider, that that entry satisfies the first policy;
submitting, by the fast path service provider, the entry to a consensus protocol based on the identification; and
determining, by the fast path service provider, whether the entry satisfies a second policy when the entry fails to obtain consensus.
12.	(Previously Presented)	The method of claim 11, further comprising:
placing, by the fast path service provider, the entry into the first queue when the second policy is satisfied; and
placing, by the fast path service provider, the entry into the second queue when the second policy is not satisfied.

13.	(Previously Presented)	The method of claim 8, wherein the fast path service provider comprises at least one of:
a BaaS manager and the virtual node first.

14.	(Previously Presented)	The method of claim 8, wherein the first policy requires that a transaction associated with the entry is only between virtual nodes of a same BaaS provider. 

15.	(Currently Amended) 	A non-transitory computer-readable medium comprising one or more instructions that when executed by a at least one processor implementing a virtual node and a fast path service provider in a blockchain-as-a-service (BaaS) provider, cause the fast path service provider and the virtual node to: 
receive, by the virtual node, an entry to be added to a new blockchain block from a blockchain application in a node external to the hardware-implemented BaaS provider, the virtual node comprising a first queue configured to store only confirmed entries and a second queue configured to store only pending entries;
identify by the virtual node that a fast path service is to be performed on the entry;
receive, by the fast path service provider, the entry and a notification to perform the fast path service from the virtual node;
send, by the fast path service provider, the entry to a second queue for adding the entry to a blockchain after performing a pre-consensus operation when the entry does not satisfy 
send, by the fast path service provider, the entry to a first queue for adding the entry to a blockchain without performing the pre-consensus operation when the entry satisfies the first policy.

16.	(Previously Presented)	The non-transitory computer-readable medium of claim 15, wherein the virtual node comprises blockchain software corresponding to the blockchain application. 
	
17.	(Previously Presented)	The non-transitory computer-readable medium of claim 15, wherein the first policy is stored in the virtual node or in the fast path service provider.

18.	(Previously Presented)	The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the fast path service provider to:
identify that that entry satisfies the first policy;
submit the entry to a consensus protocol based on the identification; and
determine whether the entry satisfies a second policy when the entry fails to obtain consensus.

19.	(Previously Presented)	The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the fast path service provider to:
place the entry into the first queue when the second policy is satisfied; and
place the entry into the second queue when the second policy is not satisfied.

20.	(Previously Presented)	The non-transitory computer-readable medium of claim 15, wherein the first policy requires that a transaction associated with the entry is only between virtual nodes of a same BaaS provider.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the office action mailed 12/07/2021, Goel (Resource Fairness and Prioritization of Transactions in Permissioned Blockchain Systems) in view of Schuler (US 2020/0127812) and Mercuri (US 2019/0013948), was cited as disclosing the claimed elements.  However, Goel in view of Schuler and Mercuri does not disclose that pre-consensus operations are omitted based on a policy based queue assignment.  In the interview of 6/10/2022 Applicant’s representative and Examiner agreed on the Examiner’s Amendment detailed above.  The further references found in the updated search (see below) alone or in combination with those previously made of record do not anticipate or reasonably render obvious the combination of features now required in independent claims 1, 8, and 15.  As such, claims 1-20 are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Jayaram et al., US 2019/0197620, discloses a plurality of priority queues for submitting blockchain transactions. 
Song et al., US 2019/0287082, discloses multiple queues for submitting transactions to multiple blockchains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492